Citation Nr: 0311145	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  97-33 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  What evaluation is warranted for atopic dermatitis from 
November 14, 1994?

2.  Entitlement to an effective date earlier than August 30, 
2002, for a total disability rating due to individual 
unemployability.


REPRESENTATION

Appellant represented by:	James C.  McKay, Esq.


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from June 1964 to June 
1966.  

This appeal was initially before the Board of Veterans' 
Appeals (Board) from July 1997 and February 1998 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Albuquerque, New Mexico.  In a 
September 2000 decision, the Board denied the veteran's 
claims and the veteran appealed to the U.S. Court of Appeals 
for Veterans Claims (Court).  Pursuant to a December 2000 
Joint Motion for Remand and to Stay Further Proceedings, a 
January 2001 Court Order vacated the Board's September 2000 
decision and remanded the issues for further development.  

In June 2001, the Board remanded the issues to the RO for 
further development.  While the case was before the RO for 
development, the RO awarded the veteran an increased rating 
of 60 percent for his skin disorder and a total disability 
rating due to individual unemployability (TDIU), effective 
from August 30, 2002.  The case has been returned to the 
Board for further consideration.     

Because the veteran has disagreed with the initial rating 
assigned for atopic dermatitis, the Board has characterized 
the issue as involving the propriety of the assignment of the 
initial rating.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).





FINDINGS OF FACT

1.  Prior to November 1, 1998, the veteran's atopic 
dermatitis is not manifested by systemic or nervous 
manifestations, disfiguring scars of the head, face or neck, 
and is not exceptionally repugnant.  

2.  Effective from November 1, 1998, the veteran's atopic 
dermatitis is manifested by ulceration, extensive 
exfoliation, or crusting, and nervous manifestations, without 
any evidence of disfigurement of the head, face or neck.

3.  Since August 30, 2002, the veteran's atopic dermatitis is 
not manifested by disfigurement of the head, face, or neck, 
with visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with six or 
more characteristics of disfigurement.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 30 
percent for atopic dermatitis have not been met for the 
period prior to November 1, 1998.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7800, 7805 
(2002).

2.  The schedular criteria for a 50 percent rating for atopic 
dermatitis have been met, effective from November 1, 1998.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West  2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.118, Diagnostic Codes 7800, 7805 (2002).

3.  The schedular criteria for a rating higher than 50 
percent for atopic dermatitis, effective prior to August 30, 
2002, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West  2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7800, 7805 
(2002).

4.  The schedular criteria for a rating in excess of 60 
percent for atopic dermatitis, effective from August 30, 
2002, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West  2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 
4.2, 4.3, 4.7, 4.10 (2002);  67 Fed. Reg. 49590-49599 (July 
31, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a change in the law during the pendency of the 
veteran's claim.  Under 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002), the obligations of VA with respect to the 
duties to assist and notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA are 
defined.  The primary implementing regulations are published 
at 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  These statutory and 
regulatory changes are liberalizing and are applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
313 (1991).  

The Board notes that the RO has considered this claim under 
the new law.  The Board finds that the statement and 
supplemental statements of the case, particularly the 
December 2002 supplemental statement of the case, notified 
the veteran of the new law and the duties imposed on VA under 
the new law.  The veteran was also advised of what evidence 
was needed to support his claim, and that VA would help him 
secure evidence in support of his claim if he identified such 
evidence.  Additionally, he was provided with notice of, and 
he reported for VA examinations.  Further, the veteran was 
provided with notice of what the evidence of record, to 
include VA examinations, revealed.  

Finally, the veteran has been provided with notice of why the 
RO found the  evidence insufficient to award all of the 
benefits sought on appeal, as well as notice that he may 
submit any supporting evidence.  Thus, the veteran has been 
provided with notice of what VA was doing to develop the 
claim, notice of what he could do to help his claim, and 
notice of how his claim was still deficient.  Because no 
additional evidence has been identified by the veteran as 
being available but absent from the record, the Board finds 
that any failure on the part of VA to further notify the 
veteran of what evidence would be secured by VA and what 
evidence would be secured by the veteran is harmless.  Cf. 
Quartuccio v. Principi,16 Vet. App. 183 (2002).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities.  The 
Board attempts to determine the extent to which the veteran's 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations is to be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
Court has made a distinction, however, between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection (which is the situation in the 
case at hand), and a claim for an increased rating of a 
service- connected condition.  At the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999). 

The RO has awarded the veteran service connection and a 30 
percent rating for atopic dermatitis, effective from November 
14, 1994.  A 50 percent rating was awarded effective from 
April 21, 1999.  A 60 percent rating and a total disability 
rating due to individual unemployability (TDIU) was granted 
effective from August 30, 2002.  The veteran claims that his 
skin condition has prevented him from having substantially 
gainful employment since the initial award of service 
connection in November 1994.  

The evidence of record indicates that a December 1994 letter 
from the veteran's private physician, Dr. Muscarella, noted 
that the veteran had been his patient since 1968.  The 
veteran carried a diagnosis of recurrent, chronic dermatitis 
of the face, ears, neck, arms and hands, with acute flares 
manifested by a vesicular dermatitis.  He had been treated by 
all of the usual medications (a myriad of topical steroids, 
systemic steroids, antihistamines, and immunotherapy).  Over 
the years, the veteran had responded to the therapies and was 
able to continue working while on the treatment.  However, 
during the last several years, the treatment had become 
ineffective and the only treatment that was effective was to 
remove him from the work place.  Dr. Muscarella concluded 
that the veteran was impaired from continuing in his job.   

A September 1995 VA examination report indicates that the 
veteran reported that he worked on the railroad as an 
electrician but went on disability because of his skin 
rashes.  He reported that he could be on the job for two to 
three months before he looked like a "monster" again, and 
then he would have to take off for a while to clear up his 
rash.  He reported that his skin looked like sores that oozed 
on his neck, head, face, and ears.  He also had swelling of 
his face.  His arms look like "bloody hives."  He stated 
that since he quit working in 1992, he had been very stable 
with very little rash since then.  He had a rash between his 
legs, which scabbed and itched, and he would scratch until it 
would bleed.  

At the time of the examination, the veteran's subjective 
complaints were that he had a rash with itching and burning.  
He reported that when his face was swollen, it hurt to touch 
his face.  Objective findings showed mild, light 
lichenification with very small amount of excoriation on the 
arm.  The rest of the body was clear.  Photographs taken 
during examination do not show evidence of disfigurement of 
the head, face or neck and are not exceptionally repugnant.  
The diagnosis was possible atopic or contact dermatitis.  The 
examiner stated that the veteran was not disabled at the time 
of the examination, but that he had not been working since 
1992.  

A report of a June 1997 VA examination indicates that since 
service, the veteran has had dry, scaly, itchy skin all over.  
His skin became worse with exposure to cold, heat, and 
chemicals.  The disease was essentially constant.  At times, 
it became better; however, it would flare-up rather quickly.  
The main symptoms at the time of the examination were 
itching, swollen face, tingling, and sometimes pain on 
different parts of the skin.  The areas most affected at that 
time were the forearms, face, and neck, although in the past, 
he had had the problem on most of his skin.  Topical 
corticosteroids provided temporary help, although the 
condition did not completely resolve.  

Physical examination showed that the veteran had dry, scaly, 
lichenified skin, particularly on the left cheek, with edema.  
There was a small wrinkling on the lower eyelids typical of 
atopic dermatitis.  The antecubital fossae was also 
erythematous, lichenified, and scaly.  There was a 
significant amount of dryness all over his skin.  The skin 
examination was typical of atopic dermatitis.  

Outpatient VA medical records indicate that the veteran was 
seen for his skin condition on various occasions throughout 
1999.  A February 1999 treatment report indicates that he was 
seen for erythema and lichenification on the posterior neck 
and the forearms.  On April 21, 1999, he was seen for 
complaint that his medication (Kenalog) was no longer helping 
and that he had increased pruritis and rash all over the 
face, neck, extremities, and the thorax.  Objective findings 
showed erythema on the face and the thorax.  On the neck, 
there was erythema and lichenification.  On the arms, he had 
erythema, lichenification, and excoriations.  On the anterior 
thighs, he had erythema and excoriations.  The examiner 
discontinued Kenalog and started the veteran on Lidex 0.05M% 
CR.  He was again seen in May 1999 for similar problems, but 
indicated that there was some improvement with the Lidex 
cream.  

A May 1999 letter from a VA provider, physicians assistant 
(P.A.) Holt, indicated that the veteran had been followed by 
the P.A. for atopic dermatitis which had been difficult to 
keep under control without medication.  He had constant 
pruritis, dry skin, and erythema, especially in the face.  
His last flare-up had been over the past two months and had 
"not responded well with his facial erythema and dryness."  
He was referred to dermatology for evaluation and advice.       

In a letter dated in June 1999, the veteran reported that he 
had been seen at the VA by P.A. Holt on April 21, 1999, and 
that his prescription was changed to the strongest topical 
steroid available for atopic dermatitis.  

A report of a November 1999 VA examination indicates that the 
veteran had been receiving treatment from his private 
physician since service, and had used a variety of topical 
steroids as well as prednisone and triamcinolone acetate 
injections.  He had not required systemic injections of 
steroids for several years, but about a month ago, he had a 
severe flare-up and started on prednisone.  However, he had 
to stop after two days due to nausea.  At the time of the 
examination, he was using topical agents to control his skin 
condition.  Physical examination showed redness and scaling 
of the occipital scalp, moderate redness and lichenification 
of his eyelids and the malar areas of his face, redness and 
scaling of the antecubital areas bilaterally.  Photos were 
not clinically indicated.  The diagnosis was atopic 
dermatitis, moderately severe, requiring continuous use of 
topical steroids.  

A report of a January 2002 VA examination indicates that the 
veteran had had constant itching, scaling and redness in 
different parts of his body since the onset of his skin 
disease.  He had much more trouble when he was working with 
the Santa Fe Railroad and had almost total body involvement, 
which required systemic steroid therapy as well as topical 
corticosteroids.  Since his retirement in 1992, his 
disability has been better.  He now uses hydroxyzine and 
chlorophenaramine for itching and topical steroids of various 
concentration on different parts of the body.  He had not 
required systemic steroids since a flare-up in 1998.  He had 
had considerable pain in the past, but this seemed to be less 
of a problem now and his itching was controlled fairly well 
with the current medications.  

Physical examination showed that the veteran had slight 
lichenification involving the lower lids of both eyes.  He 
also had slight erythema around the eyes.  He had erythema, 
scaling, and lichenification in patches in both antecubital 
areas, on the volar aspect of the right wrist, the posterior 
aspect of the right shoulder, and in the right groin area.  
All of these lesions were patches which did not have distinct 
origin such as infection.  There were scattered excoriations 
and crusts, primarily on the right wrist.  Diagnostic tests 
such as biopsy or scraping were not indicated and color 
photographs were not necessary.  The diagnosis was atopic 
dermatitis, onset in the 1960's, and improved since 
retirement from the railroad in 1992.  He did, however, have 
continual itching and persistence of objective findings of 
atopic dermatitis in scattered areas on his body.  

An addendum to the above examination report, dated in 
February 2002, states that although the veteran was in 
relative remission of his atopic dermatitis, his severe 
intermittent flare-ups precluded most forms of substantially 
gainful employment.  

Initially, the Board notes that during the pendency of this 
appeal, the criteria for rating skin disorders changed.  See 
67 Fed. Reg. 49590-49599 (July 31, 2002).  The regulation was 
made effective August 30, 2002.  When a law or regulation 
changes during an appeal period, the Board must consider both 
versions of the law or regulation and apply the most 
favorable version to the appellant's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  In this case, 
the RO has considered both the old and the new rating 
criteria, and determined that the new regulation was more 
favorable.  As such, the RO increased the veteran's 
disability rating to 60 percent effective from the date of 
the change in regulation, and awarded a total disability 
rating based on individual unemployability.

The Board will first consider whether a rating higher than 60 
percent is warranted under the new rating criteria.  In order 
to receive a rating higher than 60 percent under the new 
regulation, the following would have to be present:  

Under Diagnostic Code (DC) 7800, 
disfigurement of the head, face, or neck, 
with visible or palpable tissue loss and 
either gross distortion or asymmetry of 
three or more features or paired sets of 
features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), 
cheeks, lips), or; with six or more 
characteristics of disfigurement.  
The 8 characteristics of disfigurement 
are:
a.  Scar 5 or more inches (13 or 
more cm.) in length.
b.  Scar at least one-quarter inch 
(0.6 cm.) wide at widest part.
c.  Surface contour of scar elevated 
or depressed on palpation.
d.  Scar adherent to underlying 
tissue.
e.  Skin hypo-or hyper-pigmented in 
an area exceeding six square inches 
(39 sq. cm.).
f.  Skin texture abnormal 
(irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six 
square inches (39 sq. cm.).
g.  Underlying soft tissue missing 
in an area exceeding six square 
inches (39 sq. cm.).
h.  Skin indurated and inflexible in 
an area exceeding six square inches 
(39 sq. cm.);
	
The Board finds that the criteria for a rating higher than 60 
percent under the new rating criteria have not been met.  The 
Board finds that the evidence of record does not show 
disfigurement of the head, face, or neck in the case at hand.  
As mentioned earlier, pictures taken in 1995 did not evidence 
any disfigurement.  In fact, the skin disorder was hardly 
visible on the pictures.  In addition, all subsequent VA 
examinations have indicated that pictures were not clinically 
indicated.  Thus, the Board finds that there is no evidence 
of disfigurement of the head, face, or neck, which would 
entitle the veteran to a higher rating under the new criteria 
under DC 7800.  

Under the old rating criteria, the maximum rating allowed 
under DC 7806 for the veteran's skin disability is a 50 
percent rating.  The RO assigned a 50 percent rating 
effective from April 21, 1999.  A 30 percent rating has been 
assigned prior to April 21, 1999.  The Board must therefore 
determine whether a rating higher than 30 percent is 
warranted at any time between the date of the filing of the 
claim for service connection (November 14, 1994) and April 
21, 1999.    

Under the old rating criteria, DC 7806 provides that a 50 
percent rating may be awarded when there is ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  

In the case at hand, a review of the VA examinations in 1995 
and 1997, along with pictures taken in 1995, as well as all 
private and VA treatment records dated between 1994 through 
October 1998, do not show evidence of systemic or nervous 
manifestations.  In addition, as explained above, the record 
does not show the veteran's disability to be exceptionally 
repugnant.  Again, the 1995 pictures barely show any form of 
skin disability, and subsequent VA examiners have reported 
that pictures were not clinically indicated.  It is noted, 
however, that on November 1, 1998, the veteran's private 
physician, Dr. Muscarella, prescribed the veteran prednisone 
for his skin disability.  Resolving any doubt in favor of the 
veteran, the Board finds that the requirement for the taking 
of prednisone signifies the possible existence of nervous 
manifestations.  Therefore, a 50 percent rating may be 
awarded effective from November 1, 1998, under the old rating 
criteria.  

While it is possible to receive a rating higher than 50 
percent for disfiguring scars of the head, face, or neck, 
under DC 7800 under the old rating criteria, as explained 
previously, there is no evidence of disfigurement.  
Therefore, a rating higher than 50 percent under the old 
rating criteria is not warranted.  

EXTRASCHEDULAR CONSIDERATION

The pertinent provisions of 38 C.F.R. § 3.321 provide that in 
order to accord justice to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b).

The Board finds that the case at hand presents just such an 
exceptional disability picture.  The Board notes that the 
veteran's records from the U.S. Railroad Retirement Board 
indicate that the veteran had to take extended periods of 
leave from work on numerous occasions due to severe atopic 
dermatitis.  He was determined to be unable to perform his 
railroad work as of 1992 because he was exposed to 
unidentified irritants which severely aggravated his atopic 
dermatitis.  An April 1993 letter from Dr. Barkoff indicates 
that the fact that when the veteran is off of work his 
symptoms improve does not prove that he has contact 
dermatitis since many of the chemicals with which he comes in 
contact are primary irritants and would aggravate any case of 
atopic eczema.  Dr. Barkoff stated that the veteran's only 
opportunity to return to work was if they could identify the 
sensitizer and protect the veteran from it.  However, it 
would also be necessary to protect him from the numerous 
primary irritants which are too dangerous to test him with.  
Also, a December 1994 letter from Dr. Muscarella states that 
the veteran was impaired from continuing in his job due to 
his skin disorder.  In a March 2000 private treatment report, 
Dr. Spaulding indicates that the veteran was "not employable 
in any areas that would expose him to the sun, to solvents, 
heavy labor which would produce spreading or a stressful 
position that produced a lot of stress because of the severe 
flares that he does get."  VA examination in February 2002 
reported that although the veteran's disability was in 
relative remission, his severe flare-ups precluded most forms 
of substantially gainful employment.  

In short, the totality of the circumstances presented in this 
case indicate that this case does indeed present an 
exceptional or unusual disability picture, warranting 
referral to the Director, Compensation and Pension Service, 
for extraschedular consideration.    


ORDER

A schedular rating higher than 30 percent for atopic 
dermatitis is denied for the period prior to November 1, 
1998.  

A 50 percent schedular rating for atopic dermatitis is 
granted, effective from November 1, 1998, subject to the 
criteria which govern the payment of monetary awards.

A schedular rating higher than 60 percent for atopic 
dermatitis is denied for the period prior to August 30, 2002.


REMAND

The pertinent provisions of 38 C.F.R. § 4.16(a) provide that 
when there is one service connected disability, in order to 
receive a TDIU rating under the schedular rating criteria, 
that disability must be rated 60 percent or higher.  In this 
case, the veteran's disability is not rated higher than 50 
percent prior to August 30, 2002.  Under 38 C.F.R. § 4.16(b), 
it is stipulated that all veterans who are unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  Thus, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration, all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage requirements of 38 C.F.R. § 4.16(a).  

With regard to entitlement to a TDIU rating, the veteran has 
already been awarded a TDIU rating on a schedular basis 
effective from August 30, 2002.  Thus, it must be determined 
whether entitlement to an earlier effective date for TDIU is 
warranted on an extraschedular basis.  In addition, for 
reasons explained in the Reasons and Bases portion of this 
decision, it is also necessary to determine whether 
entitlement to higher ratings are warranted on an 
extraschedular basis.  

Accordingly, the following issues are REMANDED to the RO for 
referral to the Director, Compensation and Pension Service, 
for extraschedular consideration: 

1)	Entitlement to as extraschedular rating higher than 30 
percent for atopic dermatitis from the period prior to 
November 1, 1998. 
2)	Entitlement to an extraschedular rating higher than 50 
percent for atopic dermatitis, effective from November 
1, 1998.
3)	Entitlement to an extraschedular rating higher than 60 
percent for atopic dermatitis, effective from August 30, 
2002.
4)	Entitlement to an effective date earlier than August 30, 
2002, for a total disability rating due to individual 
unemployability. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




	                     
______________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



